DETAILED ACTION
Remarks
This Action is in response to Applicant’s After Final Amendment filed January 6, 2021. Claims 1-18 are still pending in the present application.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, 11 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious generate an electromagnetic transmission signal, the electromagnetic transmission signal having a duration, within a measurement cycle, that is longer than double a run time of the transmission signal from a signal source arrangement to a filling material, wherein the a frequency of the transmission signal is swept during a measurement cycle; and transmission-power adjustment circuitry configured to adjust a power of the transmission signal depending on a frequency of the transmission signal in accordance with a predefined correlation between frequency and power.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648